In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                       Filed: August 14, 2019

* * * * * * * * * * * * *  *
ELVIRA CRUZ,               *                                    UNPUBLISHED
                           *
         Petitioner,       *                                    No. 17-1167V
                           *                                    Special Master Gowen
v.                         *
                           *                                    Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner.
Ryan D. Pyles, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

         On April 30, 2019, Elvira Cruz (“Petitioner”) filed a motion for attorneys’ fees and costs.
Petitioner’s Motion for Attorney Fees (“Fees App.”) (ECF No. 45). For the reasons discussed
below, the undersigned GRANTS Petitioner’s motion for attorneys’ fees and costs and awards a
total of $21,761.38.

    I.        Procedural History

        On August 29, 2017, Petitioner filed a petition in the National Vaccine Injury
Compensation Program.2 Petitioner alleged that an influenza vaccination she received on
September 9, 2014 caused-in-fact or in the alternative, significantly aggravated her subsequent
status asthmaticus, respiratory failure, renal failure, and acute critical illness myopathy, with

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This means the
ruling will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished ruling contains a
reasoned explanation for the action in this case, the undersigned is required to post it on the United States Court of
Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
residual injuries and/or complications lasting for more than six months. On February 13, 2019,
Petitioner filed a motion for a decision dismissing her claim. I issued my Decision dismissing the
petition for insufficient proof on February 14, 2019. ECF No. 41.

         On April 30, 2019, Petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests compensation for her attorney, Mr. Mark Sadaka, in the total amount of $21,761.38,
representing $17,692.31 in attorneys’ fees and $4,069.07 in costs. Fees App. Ex. 1 at 14-15.
Respondent reacted to the fees motion on May 14, 2019, stating that “Respondent respectfully
recommends that the Special Master exercise his discretion and determine whether to award,
and/or a reasonable award for, attorneys’ fees and costs.” Response at 4 (ECF No. 46). Petitioner
filed a reply on May 15, 2019, reiterating his belief that the requested amount of fees and costs is
reasonable. Reply at 1, ECF No. 48.

         The matter is now ripe for adjudication.

   II.      Analysis

       Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1).

        The petition, which was supported by the medical records, described a severe pulmonary
event which rapidly affected multiple organ systems within hours of the receipt of the vaccination
and which required a prompt hospitalization and extensive treatment. The petition and the records
appeared to set forth a reasonable basis for the claim. As the case progressed, the petitioner decided
that she had had a good recovery and accordingly decided not to go forward with her claim in the
program and requested a dismissal decision which was granted.

         I find no cause to doubt the good faith or reasonable basis of bringing this claim and
respondent has not objected to the good faith or reasonable basis of the claim either. Accordingly,
I find that petitioner is entitled to an award of reasonable attorneys' fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

                a. Attorneys’ Fees

      Petitioner requests the following rates of compensation for her attorney, Mr. Mark Sadaka:
$350.00 per hour for work performed in 2014-2015, $362.95 per hour for work performed in 2016,
$376.38 per hour for work performed in 2017, $396.00 per hour for work performed in 2018, and
$405.00 per hour for work performed in 2019. Fees App. Ex. 1 at 14. Petitioner also requests


                                                    2
paralegal rates from $135.00 to $156.00 per hour depending on the paralegal and the year of work.
Id. These rates are consistent with what Mr. Sadaka and his staff have previously been awarded
for their Vaccine Program work. Accordingly, no adjustment to the requested rates is necessary.

        Turning next to review of the submitted billing statement, I find that the overall hours spent
on this matter (67.4) appear to be reasonable. The entries are reasonable and accurately describe
the work being performed and the length of time it took to perform each task. Respondent also has
not identified any particular entries as being objectionable. Therefore, Petitioner is entitled to final
attorneys’ fees of $17,692.31.

                  b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $4,069.07. Fees App. Ex. 1 at 15. This amount is comprised of
acquiring medical records, postage, the Court’s filing fee, and for review of medical records by
petitioner’s expert, Dr. Eric Gershwin. Petitioner has provided adequate documentation supporting
all of her requested costs, and all appear reasonable in my experience. Petitioner is therefore
entitled to the full amount of costs sought.

      III.   Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                     $17,692.31
    (Reduction of Fees)                                                                -
    Total Attorneys’ Fees Awarded                                                 $17,692.31

    Attorneys’ Costs Requested                                                     $4,069.07
    (Reduction of Costs)                                                               -
    Total Attorneys’ Costs Awarded                                                 $4,069.07

    Total Attorneys’ Fees and Costs                                               $21,761.38

       Accordingly, I award a lump sum in the amount of $21,761.38, representing
reimbursement for petitioner’s attorneys’ fees and costs, in the form of a check payable to
Petitioner and her attorney, Mr. Mark Sadaka.3



3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).


                                                          3
        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.4

        IT IS SO ORDERED.



                                                     /s/Thomas L. Gowen
                                                     Thomas L. Gowen
                                                     Special Master




4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                        4